Citation Nr: 0118865	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1998.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

On preliminary review of the record, it appears to the Board 
that the determinative question in this case is whether the 
veteran has a seizure disorder, or some related disability 
subject to service connection.  The veteran was discharged 
from service on the basis that he had a seizure disorder.  
Post-service VA examinations have indicated that the veteran 
does not have a seizure disorder.  The most recent examiner 
in May 2000, who clearly reviewed the record and examined the 
veteran, indicated at one point on his report that he did not 
believe the veteran had a seizure disorder.  This physician 
further pointed out that this was the opinion of the other 
physicians who treated the veteran.  The physician set forth 
a rational for that opinion.

The Board notes, however, that the record shows the veteran 
has been on Tegretol.  Indeed, the diagnosis entered on the 
VA examination in May 2000 was "History of seizure like 
episodes in the past, currently controlled since being 
started on Tegretol."  (Emphasis added.)  The examiner 
commented that he intended to discuss the veteran's case 
"thoroughly" with a seizure specialist at the VAMC.  There 
is no record of this discussion.  The May 2000 report 
indicates the veteran is being routinely followed up at the 
VA outpatient seizure clinic.

The Board can not tell clearly from the above evidence 
whether:

(1) The veteran does not have any seizure disorder;
(2) Whether he has a seizure disorder currently controlled by 
medication, 
(3) Whether the disability that prompted his discharge from 
service, perhaps incorrectly labeled as a seizure disorder, 
still exists though it should be diagnosed as other than a 
seizure disorder; or 
(4) Whether he now has no disability at all causally linked 
to what was called a seizure disorder in service.

The record shows there may be outstanding VA medial records 
bearing on these questions.  In view of these considerations, 
the Board believes that additional medical development of 
this issue is warranted. 

In evaluating this issue as a whole, the Board must also note 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should request the 
veteran to identify the names, address, 
and approximate dates of treatment for 
all health care providers who may posses 
additional records pertinent to his 
claim. 

2.  The RO should take appropriate action 
to obtain any outstanding VA medical 
records, including specifically any 
records of a consultation by the May 2000 
VA examiner with a "seizure specialist" 
and of treatment of the veteran by at a 
VA seizure clinic.

3.  Following the above, the RO should 
arrange for a VA examination by a 
physician who has not examined the 
veteran in the past.  The purpose of the 
examination is to determine whether the 
veteran suffers from a seizure disorder 
associated with his active service, or 
any current disability related to what 
was diagnosed as a seizure disorder in 
service.  The claims folder, or the 
pertinent medical records contained 
therein, including the service medical 
records and all previous VA examinations, 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
questions:

(a) Does the veteran currently have a 
seizure disorder, including a seizure 
disorder controlled by medication?

(b)  If a seizure condition is found, the 
examiner must indicate whether this 
condition is related to the veteran's 
active service.

(c) Does the veteran suffer from any 
disability, other than seizures, causally 
related to what was diagnosed as a 
seizure disorder during his active 
service?

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  It is 
imperative that if the report is 
deficient in any manner, the RO must 
implement corrective procedures at once. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





